Citation Nr: 0423817	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for hepatitis, 
bipolar disorder, and PTSD.  

The veteran filed a notice of disagreement pertaining to the 
denials.  However, in his April 2003 substantive appeal, he 
withdrew his notice of disagreement with regard to the issue 
of service connection for hepatitis.  Therefore, that issue 
is not in appellate status and will not be addressed herein.  
Although the RO developed the service connection claims for 
bipolar disorder and PTSD as separate issues, since they are 
both psychiatric disabilities, the Board has combined them 
into one issue as characterized on the initial page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted additional evidence directly to the 
Board without a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2003).  The Board has reviewed the 
evidence and observes that the two attached medical reports 
were already in the veteran's claims file.  Nevertheless, in 
a Statement in Support of Claim, the veteran requested that 
VA contact the Montevista Hospital to obtain all of his 
treatment records.  The file contains a September 1999 report 
from Montevista Hospital.  This discharge summary states that 
it was the third hospitalization for the veteran at that 
facility, and that he had had eight total psychiatric 
hospitalizations.  No other reports from this hospital are 
currently in the file.  Therefore, in accordance with VA's 
duty to assist the veteran in the development of his claim, 
the Board finds that a remand is necessary in order to obtain 
all available evidence that is pertinent to the veteran's 
claim.  

The veteran has stated that his psychiatric disability 
preexisted his military service.  However, he contends that 
the disorder was aggravated by military service.  

The relevant laws and regulations provide that if evidence is 
submitted sufficient to demonstrate that a veteran's disorder 
preexisted service and that it underwent an increase in 
severity during service, it will be presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003); Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (2003).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  

The Board observes that the veteran has submitted two 
statements from private practitioners who have opined that 
the veteran had a preexisting psychiatric disorder which was 
aggravated by his military service.  These opinions were 
based solely on the veteran's reported history, rather than a 
review of the claims file, including his service medical 
records.  Therefore, the Board finds that further development 
is warranted.  



Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
psychiatric disability since his 
childhood.  After securing the necessary 
releases, the RO should obtain these 
records, including all records from 
Montevista Hospital.  

2.  After all additional medical records 
have been associated with the file, the 
veteran should be scheduled for a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner.  After a thorough examination 
and a review of the claims file, 
including the service medical records, 
the examiner should indicate for the 
record whether the medical evidence 
supports a finding that the veteran's 
psychiatric disability underwent an 
increase in severity during service.  If 
the disorder did increase in severity 
during service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the increase 
in severity was due to the natural 
progress of the disease, or whether it 
was aggravated by his military service 
beyond normal progression.  

3.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for service 
connection for a psychiatric disability, 
to include PTSD, should be re-
adjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


